ELECTRONIC RECORD                          fV? ~/S*

COA #14-14-00521-CR                                      OFFENSE: Aggravated Assault


STYLE: Gary Ishmael Bolin v The State of Texas           COUNTY: Harris


COA DISPOSITION: Affirmed                                TRIAL COURT: 209th District Court


DATE: March 19, 2015       Publish: No                   TC CASE #: 1377493




                                     IN THE COURT OF CRIMINAL APPEALS




STYLE: Gary Ishmael Bolin v The State of Texas

CCA#                             •

         APPBLLAHT^S                     Petition    CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:.

DATE:        'OAWhr                                  SIGNED:                      PC:
                       T
JUDGE:       A(M U't'U^K                             PUBLISH:                     DNP:




                                                                                         MOTION FOR


                                                             FOR REHEARING IN CCA IS:


                                                          JUDGE:


                                                                                 ELECTRONIC RECORD